TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00538-CV


Texas Alcoholic Beverage Commission, Appellant

v.

Illusions-Dallas Private Club, Appellee



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN503660, HONORABLE GISELA TRIANA, JUDGE PRESIDING


 

NO. 03-08-00572-CV


In re Texas Alcoholic Beverage Commission



ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

	The Texas Alcoholic Beverage Commission has filed motions in these two causes
asking this Court to abate its  appeal and its original proceeding, stating that the trial court has signed
an order dismissing for want of jurisdiction the underlying suit brought by appellee and real party
in interest Illusions-Dallas Private Club.  TABC asks that the causes be abated rather than dismissed
until the time has passed for Illusions-Dallas to file a motion to reinstate and the trial court loses
plenary power.  TABC has also filed certificates of conference stating that Illusions-Dallas does not
oppose the motions to abate.
	We grant the motions and abate the appeal and original proceeding for sixty days. 
TABC is ordered to file a report in this Court no later than December 30, explaining the status of the
underlying case and, if appropriate, moving to dismiss the causes.

					__________________________________________
					David Puryear,  Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Abated
Filed:   October 30, 2008